Citation Nr: 0518040	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-11 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In February 2005, the veteran testified from the 
RO at a videoconference hearing before the undersigned 
sitting in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for cervical spine 
disability, which he contends is a result of an injury in 
service.  He reports he has had neck pain ever since that 
time.  

The veteran's service medical records show that in early 
January 1968 he fell on a footlocker and sought treatment at 
a dispensary the following day.  At that time he complained 
of pain in his cervical spine.  Medication and a heating pad 
were prescribed, and the examiner put the veteran on light 
duty for 48 hours.  The veteran returned to the dispensary 
the following day and reported that his symptoms were worse.  
He complained of pain in the cervical spine and reported that 
he felt almost paralyzed in his left upper extremity at the 
time of the accident, but currently had no numbness or 
paresthesia.  He was sent to an emergency room for X-rays.  
The radiologist reported that X-rays of the cervical spine 
were negative and that those of the dorsal spine showed no 
significant abnormality.  The veteran returned to the 
dispensary in late January 1968 still complaining of pain in 
the cervical area.  Examination was negative, and Darvon was 
prescribed.  There is no subsequent mention of complaints or 
findings concerning the veteran's cervical spine in the 
remainder of his service medical records.  

The veteran has stated and testified that following service 
he first sought treatment for his neck pain from the VA 
Medical Center (VAMC) in Oklahoma City, Oklahoma, in 1971 or 
1972.  At the hearing, he testified that he was certain the 
treatment was in 1971 and he recalled that he was give a neck 
brace, Valium for muscle relaxers and Codeine for pain.  He 
also remembered that X-rays were taken and that he was sent 
home the same day.  He testified that his attempts to obtain 
those records have been unsuccessful, and there is no 
indication in the claims file that the RO has taken action to 
attempt to obtain those records.  

The record does include VA medical records dated in February 
1988, including a report of X-rays showing minimal 
degenerative changes of the cervical spine.  Subsequent VA 
treatment records dated in the 1990s and into 2003 show 
complaints of continuing neck pain.  X-rays in October 2002 
showed osteoarthritis with prominent osteophytes about the 
vertebral bodies and sclerosis about the apophyseal joint and 
straightening of the cervical spine with possible fusion at 
the C3-C4 apophyseal joint level and bridging osteophytes 
about the anterior aspect of the vertebral bodies.  In a 
letter dated in December 2003, a VA physician stated that the 
veteran has acquired stenosis of the cervical spine, which 
results in severe bilateral upper extremity pain.  

At the February 2005 hearing, the veteran also testified that 
he had recently had a Magnetic Resonance Imaging (MRI) study 
ordered by the Oklahoma City VAMC.  It is unclear from the 
veteran's testimony, but he may have referred to having the 
study done at a facility he referred to as "Vantage."  The 
veteran was uncertain as to whether recent treatment and 
evaluation records had been forwarded to the RO.  Under the 
circumstances, the veteran should be requested to identify 
treatment facilities, and his VA treatment records dated from 
July 2003 to the present should be obtained.  

In view of the documentation of complaints of cervical spine 
pain following a fall in service, the veteran's reports of 
continuing neck symptoms since then, and documentation of 
current cervical spine disability, it is the judgment of the 
Board that the veteran should be provided a VA examination 
and that a medical opinion should be obtained.  

Accordingly, the claim is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for his cervical 
spine disability from July 2003 to the 
present.  With any necessary 
authorization from the veteran, the AMC 
should obtain and associate with the 
claims file records identified by the 
veteran.  

2.  In any event, the AMC should obtain 
and associate with the claims file 
outpatient records, consultation reports 
and imaging studies (e.g., reports of 
X-rays, MRIs, etc.) for the veteran from 
the VAMC in Oklahoma City, Oklahoma, 
dated from July 2003 to the present.  

3.  In addition, the AMC should attempt 
to obtain and associate with the claims 
file all outpatient records, medical 
certificates and X-ray reports for the 
veteran concerning treatment or 
evaluation at the VAMC in Oklahoma City, 
Oklahoma, from January 1971 through 
December 1972.  All necessary action, to 
include searches of archive or storage 
facilities if appropriate, should be 
taken to obtain these records, and those 
actions should be documented fully in the 
claims file.  

4.  Thereafter, the AMC should arrange 
for VA examination of the veteran to 
determine the nature and etiology of his 
current cervical spine disability.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the record, including the 
veteran's service medical records showing 
treatment for cervical spine pain 
following a fall in January 1968, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that any current 
cervical spine disability is the result 
of his injury in service or any other 
incident of service.  

The claims file must be made available to 
the examiner for review of pertinent 
documents, and the examiner is requested 
to confirm that it was reviewed.  

5.  Then, after completing any additional 
development deemed warranted by the state 
of the record at that time, the AMC 
should readjudicate entitlement to 
service connection for cervical spine 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the AMC should issue an 
appropriate supplemental statement of the 
case, and the veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


